DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, ends with “an air vent corresponding to the seat on which the at least one passenger is positioned the bio-signal or the emotion information” It is unclear what the limitations “the bio-signal or the emotion information” is meant to claim as the bio signal and the emotion information is not actively tied to any other structure in the claim or any specific function in the claim and as such it is not clear how the bio-signal or the emotion information is further limiting the claim in this case. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 10-11, 13, 17, 21-23, and  25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (US Patent Application Publication US 2016/0001781 A1) in view of  Browne et al. (US Patent Application Publication US 2007/0243810 A1).
Regarding claim 1, Fung teaches (Figure 1-7, 14-38, 67-69) a vehicle (motor vehicle 100) comprising: an air conditioner (climate control system 234 in vehicles systems 126 and per paragraph 0259); 
a temperature sensor configured to measure an indoor temperature of the vehicle (thermal information about the vehicle environment is sensed via thermal sensing device 166 per paragraph 0238 and the interior temperature of the vehicle is sensed per paragraph 0678); 
a camera configured to obtain an image data of a passenger (optical sensing device 162 which can be a digital camera or video camera configured to sense and detect psychological or behavioral information about the driver 102 per paragraph 0238); 
a bio-signal sensor configured to measure a bio-signal of the passenger (bio monitoring sensor 180, which monitor the physiological state of the driver per paragraph 0275); and 
a controller configured to control the air conditioner (electronic control unit ECU 106, functions as the controller for the climate control system 234 per paragraph 0259  which also comprises the response system 188 which receives information on the state of the driver per paragraph 0241 and 0483) to change at least one of temperature, strength or direction of wind (where the temperature of air supplied to the cabin or the volume of airflow into the cabin from the climate control system 234 are changed in response to a drowsiness  information from the 
However Fung does not explicitly disclose determining an adjusted wind direction to be provided by the air conditioner based on the emotion information, and control the air conditioner to provide the wind in a direction corresponding to the adjusted wind direction.
Browne discloses (Figures 1-5) vents (150) of an air conditioning system (per paragraphs 0002 and 0038) that are configured to adjust a wind direction provided by the air conditioner based on the emotion information,  and control the air conditioner to provide the wind in a direction corresponding to the adjusted wind direction ( when the driver is sleepy/drowsy as inferred by the vehicles systems a steady or pulsating stream of air that is colder than the ambient temperature can be directed at the face or hands of the driver to alert the driver per papgah 0045).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the air conditioner control system of Fung to include vents that could direct air toward various parts of the passenger in response to determining that the driver is sleepy. Doing so would provide a known structure for alerting the drive upon determining that the driver is drowsy as recognized by Browne (per paragraph 0045).
	Regarding claim 5, Fung as modified discloses the claim limitations of claim 1 above and Fung further discloses the predetermined condition comprises when a degree of positiveness of emotion information obtained after wind starts being blown through the air conditioner is equal to or greater than a threshold level (the climate control system can vary the number of degrees that the temperature is changed based on the level of distraction per paragraph 0512 depending on the level of distraction, with greater or positive levels of drowsiness leading to more change).
	Regarding claim 10, Fung as modified discloses the claim limitations of claim 1 above and Fung further discloses a seat sensor (sensor 418) provided in each of a plurality of seats (the seat 402, where the monitoring system can monitor any occupant of the vehicle per paragraph 0284) and configured to detect the passenger on the seat (the sensor 418 senses at least the heart rate and blood flow rate per paragraph 0286), wherein the controller is configured to detect that at least one passenger entered the vehicle based on the bio-signal, the image data, or a measured value of the seat sensor (when the passenger’s heart rate is detected  in the active state per paragraph 0287).
	Regarding claim 11, Fung as modified discloses the claim limitations of claim 10 above and Fung in view of Browne further discloses controller (ECU 106) is configured to control the air conditioner (climate control system 234) to provide the wind in the adjusted direction through and air vent  ( through vent 150  to direct the air to a specific part of the driver as disclosed by Browne when the driver is drowsy per paragraph 0045) corresponding to the seat on which the at least one passenger is positioned (the airflow is directed to the driver per paragraph 0718 of Fung).
	Regarding claim 13, Fung teaches (Figure 1-7, 14-38, 67-69)  a method of controlling a vehicle (motor vehicle 100) that includes an air conditioner (climate control system 234 in vehicles systems 126 and per paragraph 0259), the method comprising; 
measuring an indoor temperature of the vehicle (thermal information about the vehicle environment is sensed via thermal sensing device 166 per paragraph 0238 and the interior temperature of the vehicle is sensed per paragraph 0678);
obtaining image data of a passenger (optical sensing device 162 which can be a digital camera or video camera configured to sense and detect psychological or behavioral information about the driver 102 per paragraph 0238); 
measuring a bio-signal of the passenger (bio monitoring sensor 180, which monitors the physiological state of the driver per paragraph 0275);
controlling the air conditioner ( via electronic control unit ECU 106, functions as the controller for the climate control system 234 per paragraph 0259  which also comprises the response system 188 which receives information on the state of the driver per paragraph 0241 and 0483) to change at least one of temperature, strength or direction of wind (where the temperature of air supplied to the cabin or the volume of airflow into the cabin from the climate control system 234 are changed in response to a drowsiness  information from the response system 188 per paragraph 0718) blowing at predetermined time intervals when a predetermined condition is satisfied (as the predetermined condition is not further defined the predetermined condition can be any condition such as the determination by the response system 188 that the driver is drowsy conditions a change in airflow, humidity or temperature in the cabin per paragraph 0718); in response to controlling the air conditioner, obtaining emotion information of the passenger based on pre stored correlation information between the bio-signal and an emotion factor and pre-stored correlation information between a facial expression obtained from the image data and the emotion factor (drowsiness and other emotional states are determined by  the response system 188 which is in the ECU 106 per paragraph 0481-0483, where the drowsiness and other emotions can be determined by  data from the bio monitoring sensor per paragraph 0524-0527 and can determine drowsiness information based on the on images from the optical sensing device 162 to determine the degree of drowsiness per paragraph 0539 and figure 33 and 34 and the climate control system can vary the number of degrees that the temperature is changed based on the level of distraction per paragraph 0512).
However Fung does not explicitly disclose determining an adjusted wind direction to be provided by the air conditioner based on the emotion information, and control the air conditioner to provide the wind in a direction corresponding to the adjusted wind direction.
Browne discloses (Figures 1-5) vents (150) of an air conditioning system (per paragraphs 0002 and 0038) that are configured to adjust a wind direction provided by the air conditioner based on the emotion information,  and control the air conditioner to provide the wind in a direction corresponding to the adjusted wind direction ( when the driver is sleepy/drowsy as inferred by the vehicles systems a steady or pulsating stream of air that is colder than the ambient temperature can be directed at the face or hands of the driver to alert the driver per papgah 0045).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the air conditioner control system of Fung to include vents that could direct air toward various parts of the passenger in response to determining that the driver is sleepy. Doing so would provide a known structure for alerting the drive upon determining that the driver is drowsy as recognized by Browne (per paragraph 0045).
	Regarding claim 17, Fung as modified  discloses the claim limitations of claim 13 above and Fung further discloses the predetermined condition occurs when a predetermined time elapses form when wind starts being blow through the air conditioner (as the predetermined condition is not further defined the predetermined condition can be any condition such as the determination by the response system 188 that the driver is drowsy conditions a change in airflow, humidity or temperature in the cabin per paragraph 0718 and as the predetermined time is not further defined any time after a change in the air conditioner operation could meet the predetermined time).
	Regarding claim 22, Fung as modified discloses the claim limitations of claim 13 above and Fung further discloses a seat sensor (sensor 418) provided in each of a plurality of seats (the seat 402, where the monitoring system can monitor any occupant of the vehicle per paragraph 0284 and the sensor 418 senses at least the heart rate and blood flow rate per paragraph 0286), detecting that at least one passenger entered the vehicle based on the bio-signal, the image data, or a measured value of the seat sensor (when the passenger’s heart rate is detected  in the active state per paragraph 0287).
	Regarding claim 23, Fung as modified discloses the claim limitations of claim 10 above and Fung in view of Browne further discloses controlling  the air conditioner (climate control system 234 which is controlled via ECU 106) to blow wind in the adjusted wind direction through an air vent ( through vent 150  to direct the air to a specific part of the driver as disclosed by Browne when the driver is drowsy per paragraph 0045) corresponding to the seat on which the at least one passenger is positioned (the airflow is directed to the driver per paragraph 0718 of Fung), based on the indoor temperature , a bio-signal of the at least one passenger or emotion information of the at least one passenger (as the determination by the response system 188 that the driver is drowsy, as one example of an emotional condition, causes a change in airflow, humidity or temperature by the climate control system in the cabin per paragraph 0718 of Fung and Browne discloses changing the vent positons based on information from the vehicle sensors that the driver is drowsy per paragraph 0045).
	Regarding claim 25, Fung as modified discloses the claim limitations of claim 13 above and Fung further discloses the predetermined condition occurs when a degree of positiveness of emotion information obtained after wind starts being blown through the air conditioner is equal to or greater than a threshold level (when there is a  determination by the response system 188 that the driver is drowsy conditions a change in airflow, humidity or temperature in the cabin per paragraph 0718 and when the drive is no longer drowsy the change in airflow is no longer required).
Regarding claim 26, Fung as modified discloses the claim limitations of claim 7 above and Fung further discloses the bio-signal sensor (bio- monitoring sensor 180) comprises a skin temperature sensor configured to measure a skin temperature of the passenger (additionally skin temperature can be monitored per paragraph 0231).
Regarding claim 27, Fung discloses the claim limitations of claim 7 above and Fung further discloses the bio-signal sensor (bio- monitoring sensor 180) sensor depending on a sweat rate of the passenger (paragraph 0275 discloses that the bio-monitoring sensor may be a heart rate sensor, a blood pressure sensor, and paragraph 0367 discloses a perspiration sensing system). However Fung does not specify the sweat sensor is a galvanic skin response sensor as Fung is silent as to the specific type of sensor. Galvanic skin response sensors are is notoriously well known in the art. The Examiner hereby takes Official Notice of the notoriously well-known nature of using galvanic skin response sensor to measure sweat of a passenger, and it would have been obvious for one of ordinary skill in the art at the time the instant invention was made to employ a galvanic skin response sensors as the sweat sensor of Fung.
Regarding claim 28, Fung as modified discloses the claim limitations of claim 7 above and Fung further discloses the bio-signal sensor (bio- monitoring sensor 180) a blood pressure measurement sensor configured to measure blood pressure of the passenger (paragraph 0275 discloses that the bio-monitoring sensor may be a heart rate sensor, a blood pressure sensor).

Claim 6-9 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (US Patent Application Publication US 2016/0001781 A1) in view of  Browne et al. (US Patent Application Publication US 2007/0243810 A1) and Yang et al. (US Patent Application Publication US 2016/0016454 A1).
Regarding claim 6, Fung as modified discloses as modified discloses the claim limitations of claim 1 above and Fung further discloses the controller (ECU 106) is configured to determine, when the indoor temperature is equal to or higher than a predetermined temperature (when the temperature is set at 75F in the cabin per paragraph 0716 a drowsiness response is activated sending cool air) and Browne further discloses that the that the adjusted wind direction is directed to an upper part of the passenger  in this condition (air is directed to a face by the vents 150 in response to detected drowsiness of an occupant per paragraph 0045).
However Fung as modified does not explicitly disclose determining, that the adjusted wind direction is directed to a middle or lower part of the passenger when the indoor temperature is lower than a predetermined temperature. As Fung does not disclose a specific example of vehicle air conditioning tied to a low indoor temperature.
Yang teaches (Figure 1-5), a vehicle climate control system (HVAC system 201) that direct air to passengers based on an emotional state  determined by bio physical sensors (where the sensors analyze the emotional and physical state of the passenger to control systems for creating a vehicle cabin environment based on the information from the sensors per paragraph 0018) and determining, when the indoor temperature is lower than the predetermined temperature (at the low indoor cabin temperature in example 2 of figure 3 where a low cabin temperature is identified per paragraph 0057), adjusting a wind direction to a middle or lower part of the passenger (in this state of example 2 of figure 3 the floor fan is engaged to warm up the users feet based on the biophysical condition of the user per paragraph 0057).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the vehicle HVAC/climate control system of Fung to include a sending a heated airflow to a vehicle users lower part if the control system determines that the users feet are cold based on biophysical data and the temperature of the vehicle cabin as recognized by Yang (per paragraph 0057). Doing so would provide a known means to automatically warm up the users feet when biophysical data and vehicle cabin data dictate that the user may have cold feet as recognized by Yang (per paragraph 0057). 
Regarding claim 7, Fung as modified discloses the claim limitations of claim 1 above and Fung further discloses the controller (ECU 106) is configured to determine,  that the adjusted wind direction is directed to an upper part of the passenger when the bio-signal is a bio-signal appearing at a predetermined temperature or higher ( Fung discloses drowsiness and other emotional states are determined by  the response system 188 which is the ECU 106 per paragraph 0481-0483, where the drowsiness and other emotions can be determined by  data from the bio monitoring sensor per paragraph 0524-0527, where drowsiness is determined  in figures 67 and 68  when the temperature is set at 75F in the cabin per paragraph 0716, and Browne further discloses that air is directed to a face by the vents 150  in response to detected drowsiness of an occupant per paragraph 0045).
However Fung as modified does not explicitly disclose determining, that the adjusted wind direction is directed to a middle or lower part of the passenger when a bio signal appears at a temperature that is lower than a predetermined temperature. As Fung does not disclose a specific example of vehicle air conditioning tied to a low temperature.
Yang teaches (Figure 1-5), a vehicle climate control system (HVAC system 201) that direct air to passengers based on an emotional state  determined by bio physical sensors (where the sensors analyze the emotional and physical state of the passenger to control systems for creating a vehicle cabin environment based on the information from the sensors per paragraph 0018) and determining, when the bio signal is appearing at temperature that  is lower than the predetermined temperature (at the low indoor cabin temperature in example 2 of figure 3 where a low cabin temperature is identified per paragraph 0057), adjusting a wind direction to a middle or lower part of the passenger (in this state of example 2 of figure 3 the floor fan is engaged to warm up the users feet based on the biophysical condition of the user per paragraph 0057).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the vehicle HVAC/climate control system of Fung to include a sending a heated airflow to a vehicle users lower part if the control system determines that the users feet are cold based on biophysical data and the temperature of the vehicle cabin as recognized by Yang (per paragraph 0057). Doing so would provide a known means to automatically warm up the users feet when biophysical data and vehicle cabin data dictate that the user may have cold feet as recognized by Yang (per paragraph 0057). 
	Regarding claim 8, Fung as modified discloses the claim limitations of claim 7 above and Fung further discloses the bio-signal sensor (bio- monitoring sensor 180) comprises a heart rate (HR) sensor configured to measure a heart rate of the passenger (paragraph 0275 discloses that the bio-monitoring sensor may be a heart rate sensor  and a blood pressure sensor).
Regarding claim 9, Fung as modified discloses the claim limitations of claim 1 above and Fung further discloses the controller (ECU 106) is configured to determine,  that the adjusted wind direction is directed to an upper part of the passenger when the emotion information represents a predetermined emotion appearing at a predetermined temperature or higher ( Fung discloses drowsiness and other emotional states are determined by  the response system 188 which is the ECU 106 per paragraph 0481-0483, where the drowsiness and other emotions can be determined by  data from the bio monitoring sensor per paragraph 0524-0527, where drowsiness is determined  in figures 67 and 68  when the temperature is set at 75F in the cabin per paragraph 0716, and Browne further discloses that air is directed to a face by the vents 150  in response to detected drowsiness of an occupant per paragraph 0045).
However Fung as modified does not explicitly disclose determining, that the adjusted wind direction is directed to a middle or lower part of the passenger when the emotion information represents a predetermined emotion appearing at a temperature that is lower than a predetermined temperature. As Fung does not disclose a specific example of vehicle air conditioning tied to a low temperature.
Yang teaches (Figure 1-5), a vehicle climate control system (HVAC system 201) that direct air to passengers based on an emotional state  determined by bio physical sensors (where the sensors analyze the emotional and physical state of the passenger to control systems for creating a vehicle cabin environment based on the information from the sensors per paragraph 0018) and determining, when the emotion information represents a predetermined emotion appearing at a temperature that is lower than the predetermined temperature (at the low indoor cabin temperature in example 2 of figure 3 where a low cabin temperature is identified per paragraph 0057), adjusting a wind direction to a middle or lower part of the passenger (in this state of example 2 of figure 3 the floor fan is engaged to warm up the users feet based on the biophysical condition of the user per paragraph 0057, where the emotion of sleepy state per paragraph 0058).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the vehicle HVAC/climate control system of Fung to include a sending a heated airflow to a vehicle users lower part if the control system determines that the users feet are cold based on biophysical data and the temperature of the vehicle cabin as recognized by Yang (per paragraph 0057). Doing so would provide a known means to automatically warm up the users feet when biophysical data and vehicle cabin data dictate that the user may have cold feet as recognized by Yang (per paragraph 0057). 
Regarding claim 18, Fung as modified discloses the claim limitations of claim 13 above and Fung further discloses determining, when the indoor temperature is equal to or higher than a predetermined temperature (when the temperature is set at 75F in the cabin per paragraph 0716 a drowsiness response is activated sending cool air) and Browne further discloses that the that the adjusted wind direction is directed to an upper part of the passenger  in this condition (air is directed to a face by the vents 150  in response  to detected drowsiness of an occupant per paragraph 0045).
However Fung as modified does not explicitly disclose determining, that the adjusted wind direction is directed to a middle or lower part of the passenger when the indoor temperature is lower than a predetermined temperature. As Fung does not disclose a specific example of vehicle air conditioning tied to a low indoor temperature.
Yang teaches (Figure 1-5), a vehicle climate control system (HVAC system 201) that direct air to passengers based on an emotional state  determined by bio physical sensors (where the sensors analyze the emotional and physical state of the passenger to control systems for creating a vehicle cabin environment based on the information from the sensors per paragraph 0018) and determining, when the indoor temperature is lower than the predetermined temperature (at the low indoor cabin temperature in example 2 of figure 3 where a low cabin temperature is identified per paragraph 0057), adjusting a wind direction to a middle or lower part of the passenger (in this state of example 2 of figure 3 the floor fan is engaged to warm up the users feet based on the biophysical condition of the user per paragraph 0057).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the vehicle HVAC/climate control system of Fung to include a sending a heated airflow to a vehicle users lower part if the control system determines that the users feet are cold based on biophysical data and the temperature of the vehicle cabin as recognized by Yang (per paragraph 0057). Doing so would provide a known means to automatically warm up the users feet when biophysical data and vehicle cabin data dictate that the user may have cold feet as recognized by Yang (per paragraph 0057) . 
Regarding claim 19, Fung as modified discloses the claim limitations of claim 13 above and Fung further discloses determining, that the adjusted wind direction is directed to an upper part of the passenger when the bio-signal is a bio-signal appearing at a predetermined temperature or higher ( Fung discloses drowsiness and other emotional states are determined by  the response system 188 which is the ECU 106 per paragraph 0481-0483, where the drowsiness and other emotions can be determined by data from the bio monitoring sensor per paragraph 0524-0527, where drowsiness is determined  in figures 67 and 68  when the temperature is set at 75F in the cabin per paragraph 0716, and Browne further discloses that air is directed to a face by the vents 150  in response to detected drowsiness of an occupant per paragraph 0045).
However Fung as modified does not explicitly disclose determining, that the adjusted wind direction is directed to a middle or lower part of the passenger when bio signal appears temperature that is lower than a predetermined temperature. As Fung does not disclose a specific example of vehicle air conditioning tied to a low temperature.
Yang teaches (Figure 1-5), a vehicle climate control system (HVAC system 201) that direct air to passengers based on an emotional state  determined by bio physical sensors (where the sensors analyze the emotional and physical state of the passenger to control systems for creating a vehicle cabin environment based on the information from the sensors per paragraph 0018) and determining, when the bio signal is appearing at temperature that  is lower than the predetermined temperature (at the low indoor cabin temperature in example 2 of figure 3 where a low cabin temperature is identified per paragraph 0057), adjusting a wind direction to a middle or lower part of the passenger (in this state of example 2 of figure 3 the floor fan is engaged to warm up the users feet based on the biophysical condition of the user per paragraph 0057).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the vehicle HVAC/climate control system of Fung to include a sending a heated airflow to a vehicle users lower part if the control system determines that the users feet are cold based on biophysical data and the temperature of the vehicle cabin as recognized by Yang (per paragraph 0057). Doing so would provide a known means to automatically warm up the users feet when biophysical data and vehicle cabin data dictate that the user may have cold feet as recognized by Yang (per paragraph 0057). 
Regarding claim 20, Fung as modified discloses the claim limitations of claim 19 above and Fung further discloses the bio measuring signal comprises measuring (via bio- monitoring sensor 180)  a heart rate  of the passenger, a skin temperature of the passenger, a skin electrical conductivity depending on a sweat rate of the passenger, or blood pressure of the passenger (paragraph 0275 discloses that the bio-monitoring sensor may be a hear rate sensor, a blood pressure sensor, and paragraph 0367 discloses a perspiration sensing system, and additionally skin temperature can be monitored per paragraph 0231).
Regarding claim 21, Fung as modified discloses the claim limitations of claim 13 above and Fung further discloses the determining, that the adjusted wind direction is directed to an upper part of the passenger when the emotion information represents a predetermined emotion appearing at a predetermined temperature or higher ( Fung discloses drowsiness and other emotional states are determined by  the response system 188 which is the ECU 106 per paragraph 0481-0483, where the drowsiness and other emotions can be determined by  data from the bio monitoring sensor per paragraph 0524-0527, where drowsiness is determined  in figures 67 and 68  when the temperature is set at 75F in the cabin per paragraph 0716, and Browne further discloses that air is directed to a face by the vents 150  in response to detected drowsiness of an occupant per paragraph 0045).
However Fung as modified does not explicitly disclose determining, that the adjusted wind direction is directed to a middle or lower part of the passenger when the emotion information represents the predetermined emotion appearing at a temperature that is lower than a predetermined temperature. As Fung does not disclose a specific example of vehicle air conditioning tied to a low temperature.
Yang teaches (Figure 1-5), a vehicle climate control system (HVAC system 201) that direct air to passengers based on an emotional state  determined by bio physical sensors (where the sensors analyze the emotional and physical state of the passenger to control systems for creating a vehicle cabin environment based on the information from the sensors per paragraph 0018) and determining, when the emotion information represents a predetermined emotion appearing at a temperature that is lower than the predetermined temperature (at the low indoor cabin temperature in example 2 of figure 3 where a low cabin temperature is identified per paragraph 0057), adjusting a wind direction to a middle or lower part of the passenger (in this state of example 2 of figure 3 the floor fan is engaged to warm up the users feet based on the biophysical condition of the user per paragraph 0057, where the emotion of sleepy state per paragraph 0058).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the vehicle HVAC/climate control system of Fung to include a sending a heated airflow to a vehicle users lower part if the control system determines that the users feet are cold based on biophysical data and the temperature of the vehicle cabin as recognized by Yang (per paragraph 0057). Doing so would provide a known means to automatically warm up the users feet when biophysical data and vehicle cabin data dictate that the user may have cold feet as recognized by Yang (per paragraph 0057).
Claim 12, 24, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (US Patent Application Publication US 2016/0001781 A1) in view of  Browne et al. (US Patent Application Publication US 2007/0243810 A1) and Hotary (US Patent Application Publication US 2009/0098815 A1).
Regarding claim 12, Fung as modified discloses the claim limitations of claim 10 above and Fung further discloses controller is configured to determine a passenger having a highest degree of negativeness based on emotion information of each of the passengers and to control the air conditioner based on a bio-signal of the determined passenger or emotion information of the determined passenger (as the determination by the response system 188 that the driver is drowsy, as one example of an emotional condition, causes a change in airflow, humidity or temperature by the climate control system in the cabin per paragraph 0718).
However Fung does not explicitly disclose the at least one passenger comprises a plurality of passengers since  Fung does not explicitly discloses a plurality of passengers as only the driver is explicitly disclosed in Fung as such the emotion information of Fung is not determined among a plurality of passengers.
Hotary teaches does not explicitly discloses a  plurality of seats within the vehicle body (seats for the driver and the passenger); a plurality of seat sensors (passenger sensor 70 and driver adjustment sensor 20), each seat sensor provided in a corresponding seat and configured to detect the presence of a passenger on the corresponding seat (the presence of a passenger  is determined by the passenger sensor 70 per at least paragraph 0034); a controller configured to determine which seats are occupied by a passenger based on information from the seat sensors; and control the air flow based on the individual passengers (the air conditioning controls and the vents are adjusted to positions selected by the passenger and the drive when the controllers 40 and 50 determine that the passenger or drier are present per paragraph 0034 and 0035).
It would have been obvious to one of ordinary skill in the art at  the time the invention was effectively filed to have modified the air conditioner controller of Fung to which can compensate for the emotional/drowsiness state of the driver to have included multiple sensors to determine the presence of multiple passengers to adjust for airflow as needed by the individual passengers  when they are present per (paragraph 0034 of Hotary) including controls based on the presence for multiple passengers could allow for the control of the air conditioning system/vents based on the conditions of each individual when the driver based controls of Fung are to control for multiple passengers, as taught by the individual differentiated controls for the passenger and driver taught by Hotary. Including the individual air flow controls would allow for individual adjustment of the airflow based on the presence of a passenger or not and would allow for automatic control that would not distract the driver as recognized by Hotary (per paragraph 0005).
Regarding claim 24, Fung as modified discloses the claim limitations of claim 22 above and Fung further discloses determining  a passenger having a highest degree of negativeness based on emotion information of each of the passengers and to control the air conditioner based on a bio-signal of the determined passenger or emotion information of the determined passenger (as the determination by the response system 188 that the driver is drowsy, as one example of an emotional condition, causes a change in airflow, humidity or temperature by the climate control system in the cabin per paragraph 0718).
However Fung does not explicitly disclose the at least one passenger comprises a plurality of passengers since  Fung does not explicitly disclose a plurality of passengers as only the driver is explicitly disclosed in Fung as such the emotion information of Fung is not determined among a plurality of passengers.
Hotary teaches does not explicitly discloses a  plurality of seats within the vehicle body (seats for the driver and the passenger); a plurality of seat sensors (passenger sensor 70 and driver adjustment sensor 20), each seat sensor provided in a corresponding seat and configured to detect the presence of a passenger on the corresponding seat (the presence of a passenger  is determined by the passenger sensor 70 per at least paragraph 0034); a controller configured to determine which seats are occupied by a passenger based on information from the seat sensors; and control the air flow based on the individual passengers (the air conditioning controls and the vents are adjusted to positions selected by the passenger and the drive when the controllers 40 and 50 determine that the passenger or drier are present per paragraph 0034 and 0035).
It would have been obvious to one of ordinary skill in the art at  the time the invention was effectively filed to have modified the air conditioner controller of Fung to which can compensate for the emotional/drowsiness state of the driver to have included multiple sensors to determine the presence of multiple passengers to adjust for airflow as needed by the individual passengers  when they are present per (paragraph 0034 of Hotary) including controls based on the presence for multiple passengers could allow for the control of the air conditioning system/vents based on the conditions of each individual when the driver based controls of Fung are to control for multiple passengers, as taught by the individual differentiated controls for the passenger and driver taught by Hotary. Including the individual air flow controls would allow for individual adjustment of the airflow based on the presence of a passenger or not and would allow for automatic control that would not distract the driver as recognized by Hotary (per paragraph 0005).
Regarding claim 29, Fung teaches (Figure 1-7, 14-38, 67-69) a vehicle comprising: a vehicle body (the outer body of motor vehicle 100); 
a seats within the vehicle body (seat 168); 
a seat sensors, each seat sensor provided in a corresponding seat and configured to detect the presence of a passenger on the corresponding seat (the seat sensor 418 detects a occupants heart rate or blood flow per paragraph 0286); 
an air conditioner (climate control system 234 in vehicles systems 126 and per paragraph 0259); 
a temperature sensor configured to measure an indoor temperature of the vehicle (thermal information about the vehicle environment is sensed via thermal sensing device 166 per paragraph 0238 and the interior temperature of the vehicle is sensed per paragraph 0678); 
 a camera configured to obtain an image data of a passenger (optical sensing device 162 which can be a digital camera or video camera configured to sense and detect psychological or behavioral information about the driver 102 per paragraph 0238); 
a bio-signal sensor configured to measure a bio-signal of the passenger (bio monitoring sensor 180, which monitor the physiological state of the driver per paragraph 0275); and 
a controller (electronic control unit ECU 106) configured to determine the seat is occupied by a passenger based on information from the seat sensors; 
control the air conditioner (electronic control unit ECU 106, functions as the controller for the climate control system 234 per paragraph 0259  which also comprises the response system 188 which receives information on the state of the driver per paragraph 0241 and 0483) to change at least one of a temperature, strength or direction of wind blowing (where the temperature of air supplied to the cabin or the volume of airflow into the cabin from the climate control system 234 are changed in response to a drowsiness  information from the response system 188 per paragraph 0718) at predetermined time intervals when a predetermined condition is satisfied (as the predetermined condition is not further defined the predetermined condition can be any condition such as the determination by the response system 188 that the driver is drowsy conditions a change in airflow, humidity or temperature in the cabin per paragraph 0718); in response to controlling the air conditioner, obtain emotion information of each passenger based on pre-stored correlation information between the bio-signal and an emotion factor and pre-stored correlation information between a facial expression obtained from the image data and the emotion factor (drowsiness and other emotional states are determined by  the response system 188 which is in the ECU 106 per paragraph 0481-0483, where the drowsiness and other emotions can be determined by  data from the bio monitoring sensor per paragraph 0524-0527 and can determine drowsiness information based on the on images from the optical sensing device 162 to determine the degree of drowsiness per paragraph 0539 and figure 33 and 34 and the climate control system can vary the number of degrees that the temperature is changed based on the level of distraction per paragraph 0512); 
However Fung does not explicitly disclose determining an adjusted wind direction to be provided by the air conditioner based on the emotion information, and control the air conditioner to provide the wind in a direction corresponding to the adjusted wind direction.
Browne discloses (Figures 1-5) vents (150) of an air conditioning system (per paragraphs 0002 and 0038) that are configured to adjust a wind direction provided by the air conditioner based on the emotion information,  and control the air conditioner to provide the wind in a direction corresponding to the adjusted wind direction ( when the driver is sleepy/drowsy as inferred by the vehicles systems a steady or pulsating stream of air that is colder than the ambient temperature can be directed at the face or hands of the driver to alert the driver per papgah 0045).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the air conditioner control system of Fung to include vents that could direct air toward various parts of the passenger in response to determining that the driver is sleepy. Doing so would provide a known structure for alerting the drive upon determining that the driver is drowsy as recognized by Browne (per paragraph 0045).
Additionally Fung does not explicitly discloses a plurality of seats within the vehicle body; a plurality of seat sensors, each seat sensor provided in a corresponding seat and configured to detect the presence of a passenger on the corresponding seat; a controller configured to determine which seats are occupied by a passenger based on information from the seat sensors; determine which of the passengers has a highest degree of negativeness based on the emotion information of each of the passengers. While Fung can determine by the response system 188 that the driver is drowsy, as one example of an emotional condition, causes a change in airflow, humidity or temperature by the climate control system in the cabin per paragraph 0718 Fung does not explicitly discloses a plurality of seats or a plurality of passengers as only the driver is explicitly disclosed in Fung as such the emotion information of Fung is not determined among a plurality of seats/ passengers.
Hotary teaches a vehicle airflow system with a  plurality of seats within the vehicle body (seats for the driver and the passenger); a plurality of seat sensors (passenger sensor 70 and driver adjustment sensor 20), each seat sensor provided in a corresponding seat and configured to detect the presence of a passenger on the corresponding seat (the presence of a passenger  is determined by the passenger sensor 70 per at least paragraph 0034); a controller configured to determine which seats are occupied by a passenger based on information from the seat sensors; determine which of the passengers has a highest degree of negativeness  (the air conditioning controls and the vents are adjusted to positions selected by the passenger and the drive when the controllers 40 and 50 determine that the passenger or drier are present per paragraph 0034 and 0035).
It would have been obvious to one of ordinary skill in the art at  the time the invention was effectively filed to have modified the air conditioner controller of Fung to which can compensate for the emotional/drowsiness state of the driver to have included multiple sensors to determine the presence of multiple passengers to adjust for airflow as needed by the individual passengers  when they are present per (paragraph 0034 of Hotary) including controls based on the presence for multiple passengers could allow for the control of the air conditioning system/vents based on the conditions of each individual when the driver based controls of Fung are to control for multiple passengers, as taught by the individual differentiated controls for the passenger and driver taught by Hotary. Including the individual air flow controls would allow for individual adjustment of the airflow based on the presence of a passenger or not and would allow for automatic control that would not distract the driver as recognized by Hotary (per paragraph 0005).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (US Patent Application Publication US 2016/0001781 A1) in view of  Browne et al. (US Patent Application Publication US 2007/0243810 A1),  Hotary (US Patent Application Publication US 2009/0098815 A1), and Yang et al. (US Patent Application Publication US 2016/0016454 A1).
Regarding claim 30, Fung as modified discloses the claim limitations of claim 29 above and Fung further discloses the controller (ECU 106) is configured to determine,  that the adjusted wind direction is directed to an upper part of the passenger when the emotion information represents a predetermined emotion appearing at a predetermined temperature or higher ( Fung discloses drowsiness and other emotional states are determined by  the response system 188 which is the ECU 106 per paragraph 0481-0483, where the drowsiness and other emotions can be determined by  data from the bio monitoring sensor per paragraph 0524-0527, where drowsiness is determined  in figures 67 and 68  when the temperature is set at 75F in the cabin per paragraph 0716, and Browne further discloses that air is directed to a face by the vents 150  in response to detected drowsiness of an occupant per paragraph 0045).
However Fung as modified does not explicitly disclose determining, that the adjusted wind direction is directed to a middle or lower part of the passenger when the emotion information represents a predetermined emotion appearing at a temperature that is lower than a predetermined temperature. As Fung does not disclose a specific example of vehicle air conditioning tied to a low temperature.
Yang teaches (Figure 1-5), a vehicle climate control system (HVAC system 201) that direct air to passengers based on an emotional state  determined by bio physical sensors (where the sensors analyze the emotional and physical state of the passenger to control systems for creating a vehicle cabin environment based on the information from the sensors per paragraph 0018) and determining, when the emotion information represents a predetermined emotion appearing at a temperature that is lower than the predetermined temperature (at the low indoor cabin temperature in example 2 of figure 3 where a low cabin temperature is identified per paragraph 0057), adjusting a wind direction to a middle or lower part of the passenger (in this state of example 2 of figure 3 the floor fan is engaged to warm up the users feet based on the biophysical condition of the user per paragraph 0057, where the emotion of sleepy state per paragraph 0058).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the vehicle HVAC/climate control system of Fung to include a sending a heated airflow to a vehicle users lower part if the control system determines that the users feet are cold based on biophysical data and the temperature of the vehicle cabin as recognized by Yang (per paragraph 0057). Doing so would provide a known means to automatically warm up the users feet when biophysical data and vehicle cabin data dictate that the user may have cold feet as recognized by Yang (per paragraph 0057). 




Response to Arguments
Applicant’s arguments, see page 11-13, filed 12/2/2020, with respect to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C. 102 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fung et al. (US Patent Application Publication US 2016/0001781 A1) in view of  Browne et al. (US Patent Application Publication US 2007/0243810 A1) where Browne discloses the newly added directional limitations regarding the blown direction of the wind.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schumacher (US 2017/0334263 A1), discloses airflow control based on a drowsy state of the diver and Sagou (US 2012/0142264 A1) discloses airflow controls to individual regions of the vehicle based on the presence of a passenger in the vehicle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                         /LEN TRAN/Supervisory Patent Examiner, Art Unit 3763